Remarks
During a telephone conversation with Mr. Eugene I. Shkurko on March 05, 2021 a provisional election was made without traverse to prosecute the invention of I, claims 1-11.  However, upon reconsideration, the Examiner has decided against holding claims 1-14 lack of unity of invention. All pending claims are being examined and the merits are as follow. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10 and 11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Maack et al. (US 2015/0374314 A1).
1.    A method of operating a mobile fluoroscopic imaging system (ABSTRACT says Maack aims to convey an X-ray apparatus for image acquisition and a related method) comprising a mounted x-ray source (X-ray tube XR), a collimator (Paragraphy 0051 “[T]he collimator arrangement in FIG.2..”), and a freely positionable DR detector (detector D), the method comprising:

   positioning the x-ray source and the DR detector about a patient (Fig. 1 shows X-ray tube, detector position about the patient PAT);

storing data defining a spatial configuration of the x-ray source and the collimator and a size of a collimator aperture (paragraphs 0108-110 teach to use a computer or computer program and the like to carry out the taught method. Thus, storing captured data defining spatial configuration is inherent in the computer usage); and

determining a source-to-image distance and tilt angle of the x-ray source and the DR detector (paragraph 0020 teaches a corrector uses the scount image to compute the imager’s SID ) including:

activating the x-ray source and capturing a scout image in the DR detector (paragraph 0055 teaches to take a scout image in the pre-shot phase); calculating dimensions of the scout image; and

 (paragraph 0020 teaches a corrector uses the scount image to compute the imager’s SID) and the tilt angle based on the data defining the spatial configuration of the x-ray source and the collimator (paragraph 0072 teaches to measure the tile angle using the scout image), the size of the collimator aperture and on the dimensions of the scout image (paragraph 0073; Figure A of FIG. 3 illustrates the collimator aperture from scout image SI; note paragraph 0048).

2.    The method of claim 1, further comprising: generating and transmitting three-dimensional orientation signals associated with spatial orientations of the x-ray source and the DR detector (paragraphs 0060, 0072, 0080 teach to move the X-ray tube XR in x, y plan, i.e. dimension and z position or vertical dimension; note paragraph 0038 teaches an X-ray positioning mechanism in three-dimensions) ;

calculating an angular displacement from a parallel orientation as between the x-ray source and the DR detector based on the three-dimensional orientation signals (note paragraph 0072 discusses how to determine angular tilt; note paragraph 0082 mentions using a new center tube position to calculate the tilted detector coordinate system); and

displaying a numerical value of the angular displacement (paragraph 0068 teaches to display correction information on a monitor).

3.    The method of claim 2, further comprising determining a magnitude of deviation from a parallel orientation as between the x-ray source and the DR detector using the orientation signals (According paragraph 0060, determining the magnitude of deviation between the X-ray tube and detector D must be inherent within the corrective process).

4.    The method of claim 1, further comprising manually adjusting an aperture of the collimator to a size that is known to generate a radiation field to fit within the borders of the DR detector (paragraph 0062 teaches to manually adjust the collimator).

5. The method of claim 1, further comprising the collimator automatically electromechanically adjusting an aperture of the collimator to a size that is known to generate a radiation field to fit within the borders of the DR detector (electromechanical adjustment would be anticipated by paragraphs 0062- 0063).

6. The method of claim 5, further comprising automatically electromechanically adjusting the aperture to generate a radiation field between about one inch and about three inches across on the DR detector  (electromechanical adjustment would be anticipated by paragraphs 0062- 0063) .

10.    The method of claim 1, further comprising placing a patterned filter in the collimator and capturing the scout image in the DR detector having the filter pattern thereon (Fig. 2 shows 2 pairs of blades CB formed from lead or tungsten, typically material for a filter make-up).

11.    The method of claim 10, further comprising using the filter pattern to determine a relative orientation of the x-ray source and the DR detector (Note Fig. 2).


Claims 1-6 and 10-11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sandholm et al. (US 2015/0366525 A1)

1.    A method of operating a mobile fluoroscopic imaging system (a method of x-ray imaging, paragraph 0010; fluoroscopic imaging is mentioned in paragraph 0019) comprising a mounted x-ray source (x-ray emitter 56), a collimator (paragraph 0026 collimator 62), and a freely positionable DR detector (x-ray receiver 58.), the method comprising:

 positioning the x-ray source and the DR detector about a patient (FIG.2); storing data defining a spatial configuration of the x-ray source and the collimator and a size of a collimator aperture (storing scout images is an inherency in allowing processor to process images); and
determining a source-to-image distance and tilt angle of the x-ray source and the DR detector including:
activating the x-ray source and capturing a scout image in the DR detector (paragraph 0010, “An exemplary embodiment of a method of x-ray imaging includes obtaining a first plurality of x-ray projection images of a patient); calculating dimensions of the scout image (paragraph 0011 “beam dimensions are calculated for a second plurality of x-ray projection images); and determining the source-to-image distance and the tilt angle based on the data defining the spatial configuration of the x-ray source and the collimator, the size of the collimator aperture and on the dimensions of the scout image (paragraph 0026 explains determining FOV includes determining distance from x-ray source to the object and the distance from the object to the detector; paragraph 0026 also teaches to shape beam with collimator 62.).

2.    The method of claim 1, further comprising: generating and transmitting three-dimensional orientation signals associated with spatial orientations of the x-ray source and the DR detector;
calculating an angular displacement from a parallel orientation as  between the x-ray source and the DR detector based on the three-dimensional orientation signals; and displaying a numerical value of the angular displacement (paragraph 0038 talks about incrementally varying angles to obtain first projection images).

3.    The method of claim 2, further comprising determining a magnitude of deviation from a parallel orientation as between the x-ray source and the DR detector using the orientation signals (this is an inherent consideration from the discussion in paragraph 0042 in that calculating x-ray beam for second plurality of x-ray projection images must take into consideration of all magnitude of deviation).

4.    The method of claim 1, further comprising manually adjusting an aperture of the collimator to a size that is known to generate a radiation field to fit within the borders of the DR detector (FIG. 2).

FIG. 2).

6. The method of claim 5, further comprising automatically electromechanically adjusting the aperture to generate a radiation field between about one inch and about three inches across on the DR detector (FIG. 2).

10.    The method of claim 1, further comprising placing a patterned filter in the collimator and capturing the scout image in the DR detector having the filter pattern thereon (paragraph 0027).

11.    The method of claim 10, further comprising using the filter pattern to determine a relative orientation of the x-ray source and the DR detector (paragraph 0027).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over by Maack et al. (US 2015/0374314 A1) in view of Ancar (US 9,788,810 B2).

However, Maack does not teach to include inclinometers to monitor alignment between the source and detector. 
Lines 48-51 under column 3 of Ancar teach to use inclinometers to improve alignment between an x-ray source and detector. 
Giving that improved alignment would improve overall image quality, it would have been obvious to anyone of ordinary skill in the art to improvise inclinometers while using Maack’s method for imaging. The motivation would have been to ensure good quality image while reducing radiation exposure to a subject being examined. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON KITSUN WONG whose telephone number is (571)272-1834.  The examiner can normally be reached on Monday – Friday 9:00am – 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571 272 2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/DON K WONG/               Primary Examiner, Art Unit 2884